Exhibit 10.13

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT    1. CONTRACT ID CODE   
PAGE OF PAGES     

 

J

   1    10

2. AMENDMENT/MODIFICATION NO.

   3. EFFECTIVE DATE     4. REQUISITION/PURCHASE REQ. NO.    
5. PROJECT NO. (If applicable) 

P00001

       05-May-2011    SEE SCHEDULE      6. ISSUED BY   CODE        N00421    7.
ADMINISTERED BY (If other than item 6)    CODE        S3605A               DCMA
DAYTON             NAVAL AIR WARFARE CENTER AD (PAX)           AREA C, BUILDING
30             CODE 2.5.1.9 - BLDG 441           1725 VAN PATTON DRIVE        
    21983 BUNDY RD           WRIGHT-PATTERSON AFB OH 45433-5302     
    PATUXENT RIVER MD 20670                                         

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)


    ERAPSCO


    DAVID JOST


    4578 EAST PARK 30 DR


    COLUMBIA CITY IN 46725-8869


        9A. AMENDMENT OF SOLICITATION NO.         9B. DATED (SEE ITEM 11)    X
  

10A. MOD. OF CONTRACT/ORDER NO.

N00421-11-C-0030

         

X

  

 

10B. DATED (SEE ITEM 13)

08-Apr-2011

CODE     0CCL9    FACILITY CODE       11. THIS ITEM ONLY APPLIES TO AMENDMENTS
OF SOLICITATIONS

¨    The above numbered solicitation is amended as set forth in Item 14. The
hour and date specified for receipt of Offer    ¨   is extended,    ¨
  is not extended.

        Offer must acknowledge receipt of this amendment prior to the hour and
date specified in the solicitation or as amended by one of the following
methods:

        (a) By completing Items 8 and 15, and returning              copies of
the amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

12.   ACCOUNTING AND APPROPRIATION DATA (If required)

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

    

A.  THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

    

B.  THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).

 

    

C.  THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

 

X

  

D.  OTHER (Specify type of modification and authority)

  

Mutual agreement of the parties.

E. IMPORTANT:   Contractor     ¨  is not,     x  is required to sign this
document and return        1         copies to the issuing office.

14.   DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

        Modification Control Number:         jacksonr116015

The purpose of this modification is to revise the delivery schedule in Section
F, change the Admin code (Block 7) to S3605A and update clause 252.227-7013 with
the most recent version.           Except as provided herein, all terms and
conditions of the document referenced in Item 9A or 10A, as hereto fore changed,
remains unchanged and in full force and effect.

15A. NAME AND TITLE OF SIGNER (Type or print)    16A. NAME AND TITLE OF
CONTRACTING OFFICER (Type or print)        SABANA N. MOORE-BARNES / CONTRACT
SPECIALIST Mark Belyea, Contract Manager        TEL: (301) 757-2611    EMAIL:
sabana.moore-barnes@navy.mil 15B. CONTRACTOR/OFFEROR   15C. DATE SIGNED       
16B. UNITED STATES OF AMERICA    16C. DATE SIGNED       /s/ Mark
Belyea                                      BY LOGO [g225605g30e85.jpg]     
(Signature of person authorized to sign)   05-May 2011    (Signature of
Contracting Officer)    05-May-2011

EXCEPTION TO SF 30

   30-105-04    STANDARD FORM 30 (Rev. 10-83)

APPROVED BY OIRM 11-84

      Prescribed by GSA       FAR (48 CFR) 53.243

 



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[        ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED
TO THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

P00001

Page 2 of 12

 

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

SUMMARY OF CHANGES

SECTION A - SOLICITATION/CONTRACT FORM

The following have been added by full text:

Block 6, Issued by, to include the following information:

Rebecca Jackson

(301) 342-4614

rebecca.jackson1@navy.mil

The ‘administered by’ organization has changed from:

DCMA COMBAT VEHICLES DETROIT

6501 EAST ELEVEN MILE, BLDG 231

ATTN: DCMAG-MD

WARREN MI 48397-5000

To:

DCMA DAYTON

AREA C, BUILDING 30

1725 VAN PATTON DRIVE

WRIGHT-PATTERSON AFB OH 45433-5302

SECTION F - DELIVERIES OR PERFORMANCE

The following have been added by full text:

AN/SSQ-36B Sonobuoy

 

Delivery Date

   Lot #   

Place of
Performance

   CLIN 0001
Production
Units     CLIN 0001
Test
Samples     Lot Size  

4/7/2012

   1    Sparton      [             ]      [             ]      [             ] 

8/23/2012

   2    Sparton      [             ]      [             ]      [             ] 

1/7/2013

   3    Sparton      [             ]      [             ]      [             ] 
             [             ]      [             ] 

TOTAL:

           [             ]      [             ]      [             ] 

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[        ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED
TO THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

P00001

Page 3 of 12

 

AN/SSQ-53F Sonobuoy

 

Delivery Date

   Lot #   

Place of
Performance

   CLIN 0005AA
Production Units     CLIN 0005AA
Test Samples     CLIN 0005AB
Production Units     CLIN 0005AB
Test Samples     CLIN 0005AC
Production Units     Lot
Size  

4/7/2012

   1    USSI      [             ]      [             ]            [            
] 

4/19/2012

   51    Sparton      [             ]      [             ]           
[             ] 

5/1/2012

   2    USSI      [             ]      [             ]            [            
] 

5/13/2012

   52    Sparton      [             ]      [             ]         

5/25/2012

   3    USSI      [             ]      [             ]            [            
] 

6/6/2012

   53    Sparton      [             ]      [             ]           
[             ] 

6/18/2012

   4    USSI      [             ]      [             ]            [            
] 

6/30/2012

   54    Sparton      [             ]      [             ]           
[             ] 

7/12/2012

   5    USSI      [             ]      [             ]            [            
] 

7/24/2012

   55    Sparton      [             ]      [             ]           
[             ] 

8/5/2012

   6    USSI      [             ]      [             ]            [            
] 

8/17/2012

   56    Sparton      [             ]      [             ]           
[             ] 

8/29/2012

   7    USSI      [             ]      [             ]            [            
] 

9/10/2012

   57    Sparton      [             ]      [             ]           
[             ] 

9/22/2012

   8    USSI      [             ]      [             ]            [            
] 

10/4/2012

   58    Sparton      [             ]      [             ]           
[             ] 

10/16/2012

   9    USSI      [             ]      [             ]            [            
] 

10/28/2012

   59    Sparton      [             ]      [             ]           
[             ] 

11/9/2012

   10    USSI      [             ]      [             ]            [            
] 

11/21/2012

   60    Sparton      [             ]      [             ]           
[             ] 

12/3/2012

   11    USSI      [             ]      [             ]            [            
] 

12/15/2012

   61    Sparton      [             ]      [             ]           
[             ] 

12/27/2012

   12    USSI      [             ]      [             ]            [            
] 

1/8/2013

   62    Sparton      [             ]      [             ]           
[             ] 

1/20/2013

   13    USSI      [             ]      [             ]            [            
] 

2/1/2013

   63    Sparton      [             ]      [             ]           
[             ] 

2/13/2013

   14    USSI      [             ]      [             ]            [            
] 

2/25/2013

   64    Sparton      [             ]      [             ]           
[             ] 

3/9/2013

   65    Sparton      [             ]      [             ]           
[             ] 

3/21/2013

   66    Sparton      [             ]      [             ]      [             ] 
    [             ]        [             ] 

4/2/2013

   67    Sparton      [             ]      [             ]      [             ] 
    [             ]        [             ] 

4/7/2013

   68    Sparton      [             ]      [             ]        [            
]      [             ]      [             ] 

TOTAL:

           [             ]      [             ]      [             ]     
[             ]      [             ]      [             ] 

AN/SSQ-62E Sonobuoy

 

Delivery Date

   Lot #    Place of
Performance    CLIN 0009
Production
Units     CLIN 0009
Test
Samples     Lot Size  

4/7/2012

   1    USSI      [             ]      [             ]      [             ] 

5/30/2012

   51    Sparton      [             ]      [             ]      [             ] 

7/22/2012

   2    USSI      [             ]      [             ]      [             ] 

9/13/2012

   52    Sparton      [             ]      [             ]      [             ] 

11/5/2012

   3    USSI      [             ]      [             ]      [             ] 

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[        ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED
TO THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

P00001

Page 4 of 12

 

12/28/2012

   53    Sparton      [             ]      [             ]      [             ] 

2/19/2013

   4    USSI      [             ]      [             ]      [             ] 

4/7/2013

   54    Sparton      [             ]      [             ]      [             ] 

TOTAL:

           [             ]      [             ]      [             ] 

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[        ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED
TO THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

P00001

Page 5 of 12

 

SECTION I - CONTRACT CLAUSES

Clause 252.227-7013 Rights of Technical Data—Noncommercial Items (NOV 1995) has
been deleted and replaced with the following:

252.227-7013 RIGHTS IN TECHNICAL DATA—NONCOMMERCIAL ITEMS (MAR 2011)

(a) Definitions. As used in this clause:

(1) “Computer data base” means a collection of data recorded in a form capable
of being processed by a computer. The term does not include computer software.

(2) “Computer program” means a set of instructions, rules, or routines recorded
in a form that is capable of causing a computer to perform a specific operation
or series of operations.

(3) “Computer software” means computer programs, source code, source code
listings, object code listings, design details, algorithms, processes, flow
charts, formulae and related material that would enable the software to be
reproduced, recreated, or recompiled. Computer software does not include
computer data bases or computer software documentation.

(4) “Computer software documentation” means owner’s manuals, user’s manuals,
installation instructions, operating instructions, and other similar items,
regardless of storage medium, that explain the capabilities of the computer
software or provide instructions for using the software.

(5) “ Covered Government support contractor” means a contractor under a
contract, the primary purpose of which is to furnish independent and impartial
advice or technical assistance directly to the Government in support of the
Government’s management and oversight of a program or effort (rather than to
directly furnish an end item or service to accomplish a program or effort),
provided that the contractor—

(i) Is not affiliated with the prime contractor or a first-tier subcontractor on
the program or effort, or with any direct competitor of such prime contractor or
any such first-tier subcontractor in furnishing end items or services of the
type developed or produced on the program or effort; and

(ii) Receives access to technical data or computer software for performance of a
Government contract that contains the clause at 252.227-7025, Limitations on the
Use or Disclosure of Government-Furnished Information Marked with Restrictive
Legends.

(6) “Detailed manufacturing or process data” means technical data that describe
the steps, sequences, and conditions of manufacturing, processing or assembly
used by the manufacturer to produce an item or component or to perform a
process.

(7) “Developed” means that an item, component, or process exists and is
workable. Thus, the item or component must have been constructed or the process
practiced. Workability is generally established when the item, component, or
process has been analyzed or tested sufficiently to demonstrate to reasonable
people skilled in the applicable art that there is a high probability that it
will operate as intended. Whether, how much, and what type of analysis or
testing is required to establish workability depends on the nature of the item,
component, or process, and the state of the art. To be considered “developed”,
the item, component, or process need not be at the stage where it could be
offered for sale or sold on the commercial market, nor must the item, component,
or process be actually reduced to practice within the meaning of Title 35 of the
United States Code.

(8) “Developed exclusively at private expense” means development was
accomplished entirely with costs charged to indirect cost pools, costs not
allocated to a government contract, or any combination thereof.

(i) Private expense determinations should be made at the lowest practicable
level.

(ii) Under fixed-price contracts, when total costs are greater than the
firm-fixed-price or ceiling price of the contract, the additional development
costs necessary to complete development shall not be considered when determining
whether development was at government, private, or mixed expense.

(9) “Developed exclusively with government funds” means development was not
accomplished exclusively or partially at private expense.

(10) “Developed with mixed funding” means development was accomplished partially
with costs charged to indirect cost pools and/or costs not allocated to a
government contract, and partially with costs charged directly to a government
contract.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[        ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED
TO THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

P00001

Page 6 of 12

 

(11) “Form, fit, and function data” means technical data that describes the
required overall physical, functional, and performance characteristics (along
with the qualification requirements, if applicable) of an item, component, or
process to the extent necessary to permit identification of physically and
functionally interchangeable items.

(12) “Government purpose” means any activity in which the United States
Government is a party, including cooperative agreements with international or
multi-national defense organizations, or sales or transfers by the United States
Government to foreign governments or international organizations. Government
purposes include competitive procurement, but do not include the rights to use,
modify, reproduce, release, perform, display, or disclose technical data for
commercial purposes or authorize others to do so.

(13) “Government purpose rights” means the rights to—

(i) Use, modify, reproduce, release, perform, display, or disclose technical
data within the Government without restriction; and

(ii) Release or disclose technical data outside the Government and authorize
persons to whom release or disclosure has been made to use, modify, reproduce,
release, perform, display, or disclose that data for United States government
purposes.

(14) “ Limited rights” means the rights to use, modify, reproduce, release,
perform, display, or disclose technical data, in whole or in part, within the
Government. The Government may not, without the written permission of the party
asserting limited rights, release or disclose the technical data outside the
Government, use the technical data for manufacture, or authorize the technical
data to be used by another party, except that the Government may reproduce,
release, or disclose such data or authorize the use or reproduction of the data
by persons outside the Government if—

(i) The reproduction, release, disclosure, or use is—

(A) Necessary for emergency repair and overhaul; or

(B) A release or disclosure to—

(1) A covered Government support contractor, for use, modification,
reproduction, performance, display, or release or disclosure to authorized
person(s) in performance of a Government contract; or

(2) A foreign government, of technical data other than detailed manufacturing or
process data, when use of such data by the foreign government is in the interest
of the Government and is required for evaluational or informational purposes;

(ii) The recipient of the technical data is subject to a prohibition on the
further reproduction, release, disclosure, or use of the technical data; and

(iii) The contractor or subcontractor asserting the restriction is notified of
such reproduction, release, disclosure, or use.

(15) “Technical data” means recorded information, regardless of the form or
method of the recording, of a scientific or technical nature (including computer
software documentation). The term does not include computer software or data
incidental to contract administration, such as financial and/or management
information.

(16) “Unlimited rights” means rights to use, modify, reproduce, perform,
display, release, or disclose technical data in whole or in part, in any manner,
and for any purpose whatsoever, and to have or authorize others to do so.

(b) Rights in technical data. The Contractor grants or shall obtain for the
Government the following royalty free, world-wide, nonexclusive, irrevocable
license rights in technical data other than computer software documentation (see
the Rights in Noncommercial Computer Software and Noncommercial Computer
Software Documentation clause of this contract for rights in computer software
documentation):

(1) Unlimited rights. The Government shall have unlimited rights in technical
data that are—

(i) Data pertaining to an item, component, or process which has been or will be
developed exclusively with Government funds;

(ii) Studies, analyses, test data, or similar data produced for this contract,
when the study, analysis, test, or similar work was specified as an element of
performance;

(iii) Created exclusively with Government funds in the performance of a contract
that does not require the development, manufacture, construction, or production
of items, components, or processes;

(iv) Form, fit, and function data;

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[        ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED
TO THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

P00001

Page 7 of 12

 

(v) Necessary for installation, operation, maintenance, or training purposes
(other than detailed manufacturing or process data);

(vi) Corrections or changes to technical data furnished to the Contractor by the
Government;

(vii) Otherwise publicly available or have been released or disclosed by the
Contractor or subcontractor without restrictions on further use, release or
disclosure, other than a release or disclosure resulting from the sale,
transfer, or other assignment of interest in the technical data to another party
or the sale or transfer of some or all of a business entity or its assets to
another party;

(viii) Data in which the Government has obtained unlimited rights under another
Government contract or as a result of negotiations; or

(ix) Data furnished to the Government, under this or any other Government
contract or subcontract there under, with—

(A) Government purpose license rights or limited rights and the restrictive
condition(s) has/have expired; or

(B) Government purpose rights and the Contractor’s exclusive right to use such
data for commercial purposes has expired.

(2) Government purpose rights.

(i) The Government shall have government purpose rights for a five-year period,
or such other period as may be negotiated, in technical data—

(A) That pertain to items, components, or processes developed with mixed funding
except when the Government is entitled to unlimited rights in such data as
provided in paragraphs (b)(ii) and (b)(iv) through (b)(ix) of this clause; or

(B) Created with mixed funding in the performance of a contract that does not
require the development, manufacture, construction, or production of items,
components, or processes.

(ii) The five-year period, or such other period as may have been negotiated,
shall commence upon execution of the contract, subcontract, letter contract (or
similar contractual instrument), contract modification, or option exercise that
required development of the items, components, or processes or creation of the
data described in paragraph (b)(2)(i)(B) of this clause. Upon expiration of the
five-year or other negotiated period, the Government shall have unlimited rights
in the technical data.

(iii) The Government shall not release or disclose technical data in which it
has government purpose rights unless—

(A) Prior to release or disclosure, the intended recipient is subject to the
non-disclosure agreement at 227.7103-7 of the Defense Federal Acquisition
Regulation Supplement (DFARS); or

(B) The recipient is a Government contractor receiving access to the data for
performance of a Government contract that contains the clause at DFARS
252.227-7025, Limitations on the Use or Disclosure of Government-Furnished
Information Marked with Restrictive Legends.

(iv) The Contractor has the exclusive right, including the right to license
others, to use technical data in which the Government has obtained government
purpose rights under this contract for any commercial purpose during the time
period specified in the government purpose rights legend prescribed in paragraph
(f)(2) of this clause.

(3) Limited rights.

(i) Except as provided in paragraphs (b)(1)(ii) and (b)(1)(iv) through
(b)(1)(ix) of this clause, the Government shall have limited rights in technical
data—

(A) Pertaining to items, components, or processes developed exclusively at
private expense and marked with the limited rights legend prescribed in
paragraph (f) of this clause; or

(B) Created exclusively at private expense in the performance of a contract that
does not require the development, manufacture, construction, or production of
items, components, or processes.

(ii) The Government shall require a recipient of limited rights data for
emergency repair or overhaul to destroy the data and all copies in its
possession promptly following completion of the emergency repair/overhaul and to
notify the Contractor that the data have been destroyed.

(iii) The Contractor, its subcontractors, and suppliers are not required to
provide the Government additional rights to use, modify, reproduce, release,
perform, display, or disclose technical data furnished to the Government

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[        ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED
TO THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

P00001

Page 8 of 12

 

with limited rights. However, if the Government desires to obtain additional
rights in technical data in which it has limited rights, the Contractor agrees
to promptly enter into negotiations with the Contracting Officer to determine
whether there are acceptable terms for transferring such rights. All technical
data in which the Contractor has granted the Government additional rights shall
be listed or described in a license agreement made part of the contract. The
license shall enumerate the additional rights granted the Government in such
data. *

(iv) The Contractor acknowledges that—

(A) Limited rights data is authorized to be released or disclosed to covered
Government support contractors;

(B) The Contractor will be notified of such release or disclosure;

(C) The Contractor (or the party asserting restrictions as identified in the
limited rights legend) may require each such covered Government support
contractor to enter into a non-disclosure agreement directly with the Contractor
(or the party asserting restrictions) regarding the covered Government support
contractor’s use of such data, or alternatively, that the Contractor (or party
asserting restrictions) may waive in writing the requirement for a
non-disclosure agreement;

(D) Any such non-disclosure agreement shall address the restrictions on the
covered Government support contractor’s use of the limited rights data as set
forth in the clause at 252.227-7025, and shall not include any additional terms
and conditions unless mutually agreed to by the parties to the non-disclosure
agreement; and (E) The Contractor shall provide a copy of any such
non-disclosure agreement or waiver to the Contracting Officer, upon request.

(4) Specifically negotiated license rights. The standard license rights granted
to the Government under paragraphs (b)(1) through (b)(3) of this clause,
including the period during which the Government shall have government purpose
rights in technical data, may be modified by mutual agreement to provide such
rights as the parties consider appropriate but shall not provide the Government
lesser rights than are enumerated in paragraph (a)(13) of this clause. Any
rights so negotiated shall be identified in a license agreement made part of
this contract.

(5) Prior government rights. Technical data that will be delivered, furnished,
or otherwise provided to the Government under this contract, in which the
Government has previously obtained rights shall be delivered, furnished, or
provided with the pre-existing rights, unless—

(i) The parties have agreed otherwise; or

(ii) Any restrictions on the Government’s rights to use, modify, reproduce,
release, perform, display, or disclose the data have expired or no longer apply.

(6) Release from liability. The Contractor agrees to release the Government from
liability for any release or disclosure of technical data made in accordance
with paragraph (a)(13) or (b)(2)(iii) of this clause, in accordance with the
terms of a license negotiated under paragraph (b)(4) of this clause, or by
others to whom the recipient has released or disclosed the data and to seek
relief solely from the party who has improperly used, modified, reproduced,
released, performed, displayed, or disclosed Contractor data marked with
restrictive legends.

(c) Contractor rights in technical data. All rights not granted to the
Government are retained by the Contractor.

(d) Third party copyrighted data. The Contractor shall not, without the written
approval of the Contracting Officer, incorporate any copyrighted data in the
technical data to be delivered under this contract unless the Contractor is the
copyright owner or has obtained for the Government the license rights necessary
to perfect a license or licenses in the deliverable data of the appropriate
scope set forth in paragraph (b) of this clause, and has affixed a statement of
the license or licenses obtained on behalf of the Government and other persons
to the data transmittal document.

(e) Identification and delivery of data to be furnished with restrictions on
use, release, or disclosure.

(1) This paragraph does not apply to restrictions based solely on copyright.

(2) Except as provided in paragraph (e)(3) of this clause, technical data that
the Contractor asserts should be furnished to the Government with restrictions
on use, release, or disclosure are identified in an attachment to this contract
(the Attachment). The Contractor shall not deliver any data with restrictive
markings unless the data are listed on the Attachment.

(3) In addition to the assertions made in the Attachment, other assertions may
be identified after award when based on new information or inadvertent omissions
unless the inadvertent omissions would have materially affected

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

P00001

Page 9 of 12

 

the source selection decision. Such identification and assertion shall be
submitted to the Contracting Officer as soon as practicable prior to the
scheduled date for delivery of the data, in the following format, and signed by
an official authorized to contractually obligate the Contractor:

Identification and Assertion of Restrictions on

the Government’s Use, Release, or Disclosure of Technical Data.

The Contractor asserts for itself, or the persons identified below, that the
Government’s rights to use, release, or disclose the following technical data
should be restricted—

 

Technical data to be furnished with
restrictions

  

Basis for assertion

  

Asserted rights category

  

Name of person asserting restrictions

(LIST)    (LIST)    (LIST)    (LIST)

(1)Design Data

under CDRL A001

  

(2)Developed with company

funds

  

(3)Limited until 16 April

2014 and then unrestricted

  

(4)Mark Belyea

for ERAPSCO

Any software code

submitted under

CDRL A00F

  

Developed under a

Government contract

   Government Purpose   

Mark Belyea for

ERAPSCO

 

(1) If the assertion is applicable to items, components or processes developed
at private expense, identify both the data and each such item, component, or
process.

(2) Generally, the development of an item, component, or process at private
expense, either exclusively or partially, is the only basis for asserting
restrictions on the Government’s rights to use, release, or disclose technical
data pertaining to such items, components, or processes. Indicate whether
development was exclusively or partially at private expense. If development was
not at private expense, enter the specific reason for asserting that the
Government’s rights should be restricted.

(3) Enter asserted rights category (e.g., government purpose license rights from
a prior contract, rights in SBIR data generated under another contract, limited
or government purpose rights under this or a prior contract, or specifically
negotiated licenses).

(4) Corporation, individual, or other person, as appropriate.

Date                                                                      

Printed Name and Title                                       

Signature                                                              

(End of identification and assertion)

(4) When requested by the Contracting Officer, the Contractor shall provide
sufficient information to enable the Contracting Officer to evaluate the
Contractor’s assertions. The Contracting Officer reserves the right to add the
Contractor’s assertions to the Attachment and validate any listed assertion, at
a later date, in accordance with the procedures of the Validation of Restrictive
Markings on Technical Data clause of this contract.

(f) Marking requirements. The Contractor, and its subcontractors or suppliers,
may only assert restrictions on the Government’s rights to use, modify,
reproduce, release, perform, display, or disclose technical data to be delivered
under this contract by marking the deliverable data subject to restriction.
Except as provided in paragraph (f)(5) of this clause, only the following
legends are authorized under this contract: the government purpose rights legend
at paragraph (f)(2) of this clause; the limited rights legend at paragraph
(f)(3) of this clause; or the special license rights legend at paragraph (f)(4)
of this clause; and/or a notice of copyright as prescribed under 17 U.S.C. 401
or 402.

(1) General marking instructions. The Contractor, or its subcontractors or
suppliers, shall conspicuously and legibly mark the appropriate legend on all
technical data that qualify for such markings. The authorized legends shall be
placed on the transmittal document or storage container and, for printed
material, each page of the printed material containing technical data for which
restrictions are asserted. When only portions of a page of printed material are
subject to the asserted restrictions, such portions shall be identified by
circling, underscoring, with a

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[        ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED
TO THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

P00001

Page 10 of 12

 

note, or other appropriate identifier. Technical data transmitted directly from
one computer or computer terminal to another shall contain a notice of asserted
restrictions. Reproductions of technical data or any portions thereof subject to
asserted restrictions shall also reproduce the asserted restrictions.

(2) Government purpose rights markings. Data delivered or otherwise furnished to
the Government purpose rights shall be marked as follows:

GOVERNMENT PURPOSE RIGHTS

Contract No.                                         
                                                         

Contractor Name                                         
                                                 

Contractor Address                                          
                                            

Expiration Date                                          
                                                    

The Government’s rights to use, modify, reproduce, release, perform, display, or
disclose these technical data are restricted by paragraph (b)(2) of the Rights
in Technical Data—Noncommercial Items clause contained in the above identified
contract. No restrictions apply after the expiration date shown above. Any
reproduction of technical data or portions thereof marked with this legend must
also reproduce the markings.

(End of legend)

(3) Limited rights markings. Data delivered or otherwise furnished to the
Government with limited rights shall be marked with the following legend:

Limited Rights                                          
                                                    

Contract No.                                          
                                                        

Contractor Name                                          
                                                

Contractor Address                                          
                                            

The Government’s rights to use, modify, reproduce, release, perform, display, or
disclose these technical data are restricted by paragraph (b)(3) of the Rights
in Technical Data—Noncommercial Items clause contained in the above identified
contract. Any reproduction of technical data or portions thereof marked with
this legend must also reproduce the markings. Any person, other than the
Government, who has been provided access to such data must promptly notify the
above named Contractor.

(End of legend)

(4) Special license rights markings.

(i) Data in which the Government’s rights stem from a specifically negotiated
license shall be marked with the following legend:

SPECIAL LICENSE RIGHTS

The Government’s rights to use, modify, reproduce, release, perform, display, or
disclose these data are restricted by Contract No.                      (Insert
contract number)                     , License No.                      (Insert
license identifier)                     . Any reproduction of technical data or
portions thereof marked with this legend must also reproduce the markings.

(End of legend)

(ii) For purposes of this clause, special licenses do not include government
purpose license rights acquired under a prior contract (see paragraph (b)(5) of
this clause).

(5) Pre-existing data markings. If the terms of a prior contract or license
permitted the Contractor to restrict the Government’s rights to use, modify,
reproduce, release, perform, display, or disclose technical data deliverable
under this contract, and those restrictions are still applicable, the Contractor
may mark such data with the appropriate restrictive legend for which the data
qualified under the prior contract or license. The marking procedures in
paragraph (f)(1) of this clause shall be followed.

(g) Contractor procedures and records. Throughout performance of this contract,
the Contractor and its subcontractors or suppliers that will deliver technical
data with other than unlimited rights, shall—

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[        ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED
TO THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

P00001

Page 11 of 12

 

(1) Have, maintain, and follow written procedures sufficient to assure that
restrictive markings are used only when authorized by the terms of this clause;
and

(2) Maintain records sufficient to justify the validity of any restrictive
markings on technical data delivered under this contract.

(h) Removal of unjustified and nonconforming markings.

(1) Unjustified technical data markings. The rights and obligations of the
parties regarding the validation of restrictive markings on technical data
furnished or to be furnished under this contract are contained in the Validation
of Restrictive Markings on Technical Data clause of this contract.
Notwithstanding any provision of this contract concerning inspection and
acceptance, the Government may ignore or, at the Contractor’s expense, correct
or strike a marking if, in accordance with the procedures in the Validation of
Restrictive Markings on Technical Data clause of this contract, a restrictive
marking is determined to be unjustified.

(2) Nonconforming technical data markings. A nonconforming marking is a marking
placed on technical data delivered or otherwise furnished to the Government
under this contract that is not in the format authorized by this contract.
Correction of nonconforming markings is not subject to the Validation of
Restrictive Markings on Technical Data clause of this contract. If the
Contracting Officer notifies the Contractor of a nonconforming marking and the
Contractor fails to remove or correct such marking within sixty (60) days, the
Government may ignore or, at the Contractor’s expense, remove or correct any
nonconforming marking.

(i) Relation to patents. Nothing contained in this clause shall imply a license
to the Government under any patent or be construed as affecting the scope of any
license or other right otherwise granted to the Government under any patent.

(j) Limitation on charges for rights in technical data.

(1) The Contractor shall not charge to this contract any cost, including, but
not limited to, license fees, royalties, or similar charges, for rights in
technical data to be delivered under this contract when—

(i) The Government has acquired, by any means, the same or greater rights in the
data; or

(ii) The data are available to the public without restrictions.

(2) The limitation in paragraph (j)(1) of this clause—

(i) Includes costs charged by a subcontractor or supplier, at any tier, or costs
incurred by the Contractor to acquire rights in subcontractor or supplier
technical data, if the subcontractor or supplier has been paid for such rights
under any other Government contract or under a license conveying the rights to
the Government; and

(ii) Does not include the reasonable costs of reproducing, handling, or mailing
the documents or other media in which the technical data will be delivered.

(k) Applicability to subcontractors or suppliers.

(1) The Contractor shall ensure that the rights afforded its subcontractors and
suppliers under 10 U.S.C. 2320, 10 U.S.C. 2321, and the identification,
assertion, and delivery processes of paragraph (e) of this clause are recognized
and protected.

(2) Whenever any technical data for noncommercial items is to be obtained from a
subcontractor or supplier for delivery to the Government under this contract,
the Contractor shall use this same clause in the subcontract or other
contractual instrument, and require its subcontractors or suppliers to do so,
without alteration, except to identify the parties. No other clause shall be
used to enlarge or diminish the Government’s, the Contractor’s, or a higher-tier
subcontractor’s or supplier’s rights in a subcontractor’s or supplier’s
technical data.

(3) Technical data required to be delivered by a subcontractor or supplier shall
normally be delivered to the next higher-tier contractor, subcontractor, or
supplier. However, when there is a requirement in the prime contract for data
which may be submitted with other than unlimited rights by a subcontractor or
supplier, then said subcontractor or supplier may fulfill its requirement by
submitting such data directly to the Government, rather than through a
higher-tier contractor, subcontractor, or supplier.

(4) The Contractor and higher-tier subcontractors or suppliers shall not use
their power to award contracts as economic leverage to obtain rights in
technical data from their subcontractors or suppliers.

(5) In no event shall the Contractor use its obligation to recognize and protect
subcontractor or supplier rights in technical data as an excuse for failing to
satisfy its contractual obligations to the Government.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[        ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED
TO THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

P00001

Page 12 of 12

 

(End of Summary of Changes)

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.